Exhibit 10.12.5

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 30th day of November, 2007, by
and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
(hereinafter referred to as “Borrower”), CBL & ASSOCIATES PROPERTIES, INC., a
Delaware corporation (hereinafter referred to as the “Parent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, KEYBANK NATIONAL
ASSOCIATION, a national banking association, WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, U.S. BANK NATIONAL ASSOCIATION, a
national banking association, LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, NATIONAL CITY BANK OF KENTUCKY, a national banking
association, SOCIETE GENERALE, a__________, UNION BANK OF CALIFORNIA, N.A., a
national banking association,PNC BANK, NATIONAL ASSOCIATION, a national banking
association, EUROHYPO AG, NEW YORK BRANCH, andBANK OF AMERICA, NATIONAL
ASSOCIATION, a national banking association, (hereinafter referred to
individually as a “Lender” and collectively as the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as contractual
representative of the Lenders (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Parent, Lenders and Agent entered into that certain Amended
and Restated Unsecured Credit Agreement dated as of August 22, 2006 (the “Credit
Agreement”), pursuant to which the Lenders agreed to extend to Borrower a
revolving credit facility (the “Credit Facility”) in the aggregate principal
amount of up to Five Hundred Sixty Million and No/100 Dollars ($560,000,000.00)
at any one time outstanding; and

WHEREAS, Borrower, Parent, Lenders and Agent desire to modify and amend the
Credit Agreement in order to modify certain financial covenants set forth in the
Credit Agreement and for the other purposes set forth herein, as more
particularly set forth herein.

NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Agent, Borrower, Parent,
Lenders, and Agent do hereby covenant and agree as follows:

1.      Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement.

2.          Adjusted Asset Value. The definition of Adjusted Asset Value
contained in Section 1.1 of the Credit Agreement, which did read:



““Adjusted Asset Value” means, as of a given date, the sum of (i) EBITDA
attributable to malls, power centers and all other assets for the fiscal quarter
most recently ended times (ii) 4; divided by (iii) 7.0%. In determining Adjusted
Asset Value (i) EBITDA attributable to real estate properties acquired during
such fiscal quarter, and EBITDA attributable to Properties development of which
was completed during such fiscal quarter, shall be disregarded, (ii) EBITDA
attributable to any Property which is currently under development shall be
excluded, (iii) with respect to any Subsidiary that is not a Wholly Owned
Subsidiary, only the Borrower’s Ownership Share of the EBITDA attributable to
such Subsidiary shall be used when determining Adjusted Asset Value, and
(iv) EBITDA shall be attributed to malls and power centers based on the ratio of
(x) revenues less property operating expenses (to be determined exclusive of
interest expense, depreciation and general and administrative expenses) of malls
and power centers to (y) total revenues less total property operating expenses
(similarly determined), such revenues and expenses to be determined on a
quarterly basis in a manner consistent with the Parent’s method of reporting of
segment information in the notes to its financial statements for the fiscal
quarter ended June 30, 2006as filed with the Securities and Exchange Commission,
and otherwise in a manner reasonably acceptable to the Agent. In addition, (i)
in the case of any operating Property acquired in the immediately preceding
period of twenty-four (24) consecutive months for a purchase price indicative of
a capitalization rate of less than 7.0%, EBITDA attributable to such Property
shall be excluded from the determination of Adjusted Asset Value, if that
particular operating Property is valued in Parent’s financial statements at its
purchase price, and (ii) EBITDA attributable to the following six properties:
Mall of Acadiana, Oak Park Mall, Hickory Point Mall, Eastland Mall, Layton Hills
Mall and Triangle Town Center shall be excluded from the determination of
Adjusted Asset Value for the twenty-four (24) month period beginning on the date
hereof (August 22, 2006) so long as such properties are valued in Parent’s
financial statements at their purchase price.”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

““Adjusted Asset Value” means, as of a given date, the sum of EBITDA
attributable to malls, power centers and all other assets for the trailing 4
quarters most recently ended, divided by 7.0%. In determining Adjusted Asset
Value:

(i)        EBITDA attributable to real estate properties acquired during the
most recently ended fiscal quarter shall be disregarded;

(ii)       EBITDA attributable to real estate properties acquired before the
most recently ended fiscal quarter but during the three fiscal quarters
preceding the most recently ended fiscal quarter shall be annualized, based upon
the period beginning on the date of its acquisition through the measurement
date;

(iii)      EBITDA attributable to Properties whose development was completed
during such trailing four fiscal quarters shall be disregarded;

 

 

2



(iv)      EBITDA attributable to and Properties whose development was completed
before such trailing four fiscal quarters but during any of the four fiscal
quarters preceding such trailing four fiscal quarters, shall be annualized,
based upon the period beginning on the first month after the first anniversary
of its completion and ending on the measurement date;

(v)       EBITDA attributable to any Property which is currently under
development shall be excluded;

(vi)      with respect to any Subsidiary that is not a Wholly Owned Subsidiary,
only the Borrower’s Ownership Share of the EBITDA attributable to such
Subsidiary shall be used when determining Adjusted Asset Value; and

(vii)     EBITDA shall be attributed to malls and power centers based on the
ratio of (x) revenues less property operating expenses (to be determined
exclusive of interest expense, depreciation and general and administrative
expenses) of malls and power centers to (y) total revenues less total property
operating expenses (similarly determined), such revenues and expenses to be
determined on a basis and in a manner consistent with the Parent’s method of
reporting of segment information in the notes to its financial statements for
the fiscal quarter ended June 30, 2007 as filed with the Securities and Exchange
Commission, and otherwise in a manner reasonably acceptable to the Agent.

In addition, (i) in the case of any operating Property acquired in the
immediately preceding period of twenty-four (24) consecutive months for a
purchase price indicative of a capitalization rate of less than 7.0%, EBITDA
attributable to such Property shall be excluded from the determination of
Adjusted Asset Value, if that particular operating Property is valued in
Parent’s financial statements at its purchase price, and (ii) EBITDA
attributable to the following six properties: Mall of Acadiana, Oak Park Mall,
Hickory Point Mall, Eastland Mall, Layton Hills Mall and Triangle Town Center
shall be excluded from the determination of Adjusted Asset Value for the
twenty-four (24) month period beginning on September 1, 2006 and ending on
August 31, 2008 so long as such properties are valued in Parent’s financial
statements at their purchase price.”

3.          Affiliate. The definition of Affiliate contained in Section 1.1 of
the Credit Agreement, which did read:

““Affiliate ” means any Person (other than the Agent or any Lender):
(a) directly or indirectly controlling, controlled by, or under common control
with, the Borrower; (b) directly or indirectly owning or holding ten percent
(10.0%) or more of any Equity Interest in the Borrower; or (c) ten percent
(10.0%) or more of whose voting stock or other Equity Interests are directly or
indirectly owned or held by the Borrower. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise. The

 

 

3



Affiliates of a Person shall include any officer or director of such Person. In
no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower.”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

““Affiliate ” means with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Agent or any
Lender or any of its or their Affiliates be an Affiliate of Borrower, Parent or
any other Loan Party. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower, Parent or any other Loan Party.”

4.          Business Day. The definition of Business Day contained in Section
1.1 of the Credit Agreement, which did read:

““Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in San Francisco, California are authorized or required to close and
(b) with reference to a LIBOR Advance, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

““Business Day” means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Agent in San Francisco, California are open to the
public for carrying on substantially all of Agent’s business functions. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.”

5.          Gross Asset Value. The definition of Gross Asset Value contained in
Section 1.1 of the Credit Agreement is hereby amended by deleting the phrase
“the fiscal quarter” from the

 

 

4



second line of subsection (c) thereof and inserting the phrase “any of the
preceding four (4) fiscal quarters” in lieu thereof.

6.          Interest Period. The second paragraph of the definition of Interest
Period contained in Section 1.1 of the Credit Agreement, which did read:

 

"Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date (or, in the case of a Swingline Loan, the Swingline
Termination Date), such Interest Period shall end on the Termination Date (or,
in the case of a Swingline Loan, the Swingline Termination Date); (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the next Business Day (or, if such next Business Day falls in the
following calendar month, then on the prior Business Day); and
(iii) notwithstanding the immediately preceding clauses (i) and (ii), except in
the case of Swingline Loans, without the prior consent of each Lender in each
case, no Interest Period shall have a duration of less than one month and, if
the Interest Period for any Advance would otherwise be a shorter period, such
Advance shall not be available hereunder for such period."

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

"Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date (or, in the case of a Swingline Loan, the Swingline
Termination Date), such Interest Period shall end on the Termination Date (or,
in the case of a Swingline Loan, the Swingline Termination Date) (provided,
however, without the prior consent of each Lender in each case, no Interest
Period shall have a duration of less than one month and, if the Interest Period
for any Advance would otherwise be a shorter period, such Advance shall not be
available hereunder for such period); and (ii) except in the case of Swingline
Loans, each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the next Business Day (or, if such next Business Day
falls in the following calendar month, then on the prior Business Day)."

 

7.          Lender. The definition of Lender contained in Section 1.1 of the
Credit Agreement is hereby amended by adding the following as the second
sentence thereof:

“With respect to matters requiring the consent or approval of all Lenders at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders.””

8.          Requisite Lenders. The definition of Requisite Lenders contained in
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
as the second sentence thereof:

“In determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Commitment

 

 

5



Percentage of Lenders shall be redetermined, for voting purposes only, to
exclude the Commitment Percentage of such Defaulting Lenders.”

9.          Supermajority Lenders. The Credit Agreement is hereby amended by
adding the following definition to Section 1.1 thereof, immediately after the
definition of “Subsidiary”:

““Supermajority Lenders” means, as of any date, Lenders having at least 90% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, such Lenders holding at least 90% of the
principal amount of the Advances and Letter of Credit Liabilities. In
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Commitment Percentage of
Lenders shall be redetermined, for voting purposes only, to exclude the
Commitment Percentage of such Defaulting Lenders.”

10.        Other Information. Section 8.4 of the Credit Agreement is hereby
amended as follows:

 

(a)        by deleting the phrase "notice of the filing, and" from subsection
(a) thereof; and

 

 

(b)

by deleting subsection (c) thereof, which did read:

 

"no more than 30 days following the consummation of any transaction of
acquisition, merger or purchase of assets, involving consideration, or valued,
in excess of $300,000,000 but less than $500,000,000, whether a single
transaction or related series of transactions, together with a reasonably
detailed description thereof;"

 

and by inserting the following in lieu thereof:

"no more than 30 days following the consummation of any transaction of
acquisition, merger or purchase of assets, involving consideration, or valued,
in excess of $300,000,000, whether a single transaction or related series of
transactions, together with a reasonably detailed description thereof, provided
however, that this Section 8.4(c) shall not eliminate any requirement in Section
9.4 or elsewhere herein that Borrower provide notice to the Agent and/or receive
approval or consent from the Agent and/or the Lenders prior to such
transactions;"

 

11.        Financial Covenants. Section 9.1 of the Credit Agreement is hereby
amended as follows:

 

(a)

by deleting subsection (a) thereof, which did read:

“(a)      Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $1,370,000,000 plus (ii) 50% of the Net
Proceeds of all Equity Issuances effected at any time after

 

 

6



the Agreement Date by the Parent or any of its Subsidiaries to any Person other
than the Parent or any of its Subsidiaries.”

and by inserting the following in lieu thereof:

“(a)      Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $1,600,000,000 plus (ii) 50% of the Net
Proceeds of all Equity Issuances effected at any time after November ___, 2007
by the Parent or any of its Subsidiaries to any Person other than the Parent or
any of its Subsidiaries.”;

(b)       by deleting the phrase “fiscal quarter” from the second line of
subsection (c) thereof and inserting the phrase “four (4) fiscal quarters” in
lieu thereof;

(c)       by deleting the phrase “fiscal quarter” from the second line of
subsection (d) thereof and inserting the phrase “four (4) fiscal quarters” in
lieu thereof;

(d)       by inserting the phrase ", and the value of the holdings described in
item (iv) shall be the lower of cost or market" immediately after the phrase "in
accordance with GAAP" in subsection (f) thereof;

(e)       by inserting the phrase “(excluding Investments in the publicly traded
stock of any company whose primary business is real estate development, whose
stock is acquired in connection with Borrower’s acquisition, or intended
acquisition, of a controlling interest in such company)” immediately before the
semicolon in subsection (f)(iv) thereof;

(f)        by deleting the words and figure “four percent (4%)” from the third
line of subsection (h) thereof and inserting the words and figure “eight percent
(8%)” in lieu thereof;

 

 

(g)

by deleting subsection (k) thereof, which did read:

“(k)      Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries multiplied by four (4) to (ii)
Indebtedness of the Parent and its Subsidiaries, each determined on a
consolidated basis in accordance with GAAP, to be less than 0.12 to 1.00 at any
time.”

and by inserting the following in lieu thereof:

“(k)      Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries for the four (4) fiscal
quarters most recently ended to (ii) Indebtedness of the Parent and its
Subsidiaries, each determined on a consolidated basis in accordance with GAAP,
to be less than 0.11 to 1.00 at any time.”

(h)       by deleting the final paragraph thereof in its entirety, which
paragraph did read:

 

 

7



"For purposes of determining compliance with this Section 9.1, the amounts of
EBITDA and Gross Asset Value at the time such determination is being made shall
be the amounts of such items for the quarter most recently ended for which a
Compliance Certificate has been delivered or is then past due."

 

12.        Events of Default. Section 10.1 of the Credit Agreement is hereby
amended as follows:

(a)       by inserting the phrase "owing by Borrower, Parent or any Significant
Subsidiary" immediately following the phrase "Extension of Credit" in subsection
(d)(i) thereof;

(b)       by inserting the following phrase immediately after the final
semicolon in subsection (k)(i) thereof:

“provided further, however, this clause shall not apply to any Parent Voting
Stock acquired after the date hereof by Borrower, the Principals, or any
combination thereof, as a result of purchases of Parent Voting Stock by Borrower
or the Principals or as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower’s
partnership agreement;”

(c)       by deleting the word "common" in subsection (k)(iv) thereof and
inserting the word "voting" in lieu thereof; and

(d)       by inserting the phrase "and the Borrower or the Parent is the
surviving entity" immediately before the semicolon in subsection (k)(v) thereof.

13.        Successors and Assigns. Section 12.5(c) of the Credit Agreement is
hereby amended as follows:

(a)       by inserting the clause "no such consent by the Agent shall be
required in the case of an assignment to another Lender;" immediately after (ii)
and by renumbering current clauses (ii), (iii) and (iv) as clauses (iii), (iv)
and (v) respectively; and

(b)       by deleting the figure “$3,500” and inserting the figure “$4,500” in
lieu thereof.

 

14.

Amendments and Waivers. Section 12.6 is hereby amended as follows:

 

(a)

by inserting the following as new subsection (b) thereof:

“(b)      Supermajority Consent. Notwithstanding the foregoing, any amendment of
Sections 7.10, 7.11, 10.1(k)(i), 10.1(k)(ii) or 10.1(k)(vi) shall require the
written consent of Supermajority Lenders.”

 

 

8



(b)       by relettering current subsections (b), (c) and (d) thereof as
subsections (c), (d) and (e), respectively; and

(c)       by inserting the phrase “or Supermajority Lenders” immediately after
the phrase “Requisite Lenders” in newly relettered subsection (c)(vii)
(previously subsection (b)(vii)).

15.        Indemnification. Section 12.9 of the Credit Agreement is hereby
amended as follows:

 

(a)       by deleting the phrase "any affiliate of the Agent and" from the
second line of subsection (a) thereof;

 

(b)       by inserting the phrase ", any affiliate of Agent or any Lender,"
immediately after the phrase "each of the Lenders" in the second line of
subsection (a) thereof;

 

(c)       by inserting the phrase "or any other Loan Document" immediately after
the phrase "this Agreement" in clause (iv) of subsection (a) thereof;

 

(d)       by inserting the phrase "on the part of such Indemnified Party as
determined in a final nonappealable judgment by a court of competent
jurisdiction" immediately after the word "misconduct" in clause (viii) of
subsection (a) thereof;

 

(e)       by deleting the word "or" immediately after the phrase "other action
to cause the Borrower" and inserting a comma immediately after the word
"Borrower" in clause (ix)(B) of subsection (a) thereof;

 

(f)        by inserting the phrase "or any other Loan Party" immediately after
the word "Subsidiaries" in clause (ix)(B) of subsection (a) thereof; and

 

(g)       by inserting the word "reasonable" immediately before the phrase
"costs and expenses" in the third line of subsection (d) thereof.

 

16.        Limitation of Liability of Borrower's General Partner. Section 12.18
of the Credit Agreement is hereby amended by inserting the phrase "Borrower,
the" immediately after the phrase "willful misrepresentation by the" and by
inserting the phrase "or their" immediately after the phrase "General Partner or
its" in subsection (b)(i) thereof.

 

17.        Limited Nature of Parent's Obligations. Section 12.19 of the Credit
Agreement is hereby amended by inserting “7.5,” immediately after “7.2,” in the
fourth line thereof.

 

18.        Electronic Document Deliveries. The Credit Agreement is hereby
amended by inserting the following paragraph as Section 12.24 thereof:

“Section 12.24 Electronic Document Deliveries. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by electronic

 

 

9



communication and delivery, including, the Internet, e-mail or intranet websites
to which the Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com http://www.Edgar.com or a website
sponsored or hosted by the Agent or the Borrower) provided that (A) the
foregoing shall not apply to notices to any Lender pursuant to Article II and
(B) the Lender has not notified the Agent or Borrower that it cannot or does not
want to receive electronic communications. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Agent or Borrower posts such documents or the documents become
available on a commercial website and the Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificate required by
Section 8.3 to the Agent and shall deliver paper copies of any documents to the
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Agent or such Lender. Except
for the Compliance Certificates required by Section 8.3, the Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.”

19.        Litigation. Borrower warrants and represents that Schedule 6.1(f)
attached to the Credit Agreement is true, accurate and complete as of the date
hereof.

20.        Conditions Precedent. Subject to the other terms and conditions
hereof, this Amendment shall not become effective until the Agent shall have
received each of the following instruments, documents or agreements, each in
form and substance satisfactory to the Agent:

(a)       counterparts of this Amendment duly executed and delivered by
Borrower, Parent, Agent and each of the Lenders;

(b)       an acknowledgement and Consent executed by the Parent (the “Guarantor
Consent”), consenting to this Amendment and the transactions contemplated
hereby;

(c)       a certificate of the Secretary of CBL Holdings I, Inc. dated as of the
date hereof certifying (i) that the Certificate of Incorporation and By-laws of
CBL Holdings I, Inc. have not been modified since September 24, 2007; (ii) that
the Partnership Agreement and Certificate of Limited Partnership of Borrower
have not been modified since September 24, 2007; (iii) that attached thereto is
a true and complete copy of Resolutions adopted by the Board of Directors of CBL
Holdings I, Inc., authorizing the

 

 

10



execution and delivery on behalf of Borrower of this Amendment and the other
instruments, documents or agreements executed and delivered by or on behalf of
Borrower in connection herewith (all such instruments, documents or agreements
executed and delivered in connection herewith by or on behalf of CBL Holdings I,
Inc. or Borrower are hereinafter collectively referred to as the “Borrower
Amendment Documents”); and (iv) as to the incumbency and genuineness of the
signatures of the officers of CBL Holdings I, Inc. executing the Borrower
Amendment Documents to which CBL Holdings I, Inc. or Borrower is a party;

(d)       a certificate of the Secretary of CBL & Associates Properties, Inc.
dated as of the date hereof certifying (i) that the Certificate of Incorporation
and By-laws of CBL & Associates Properties, Inc. have not been modified since
September 24, 2007; (ii) that attached thereto is a true and complete copy of
Resolutions adopted by the Board of Directors of CBL & Associates Properties,
Inc., authorizing the execution and delivery on behalf of CBL & Associates
Properties, Inc. of this Amendment and the other instruments, documents or
agreements executed and delivered by CBL & Associates Properties, Inc. in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc.,
Borrower or any Subpartnership are hereinafter collectively referred to as the
“Properties Amendment Documents”); and (iii) as to the incumbency and
genuineness of the signatures of the officers of CBL & Associates Properties,
Inc. executing the Properties Amendment Documents to which CBL & Associates
Properties, Inc. is a party;

(e)       the opinion of Borrower’s counsel, addressed to Agent and each Lender
and satisfactory in form and substance to Agent, covering such matters relating
to the transaction contemplated by this Amendment as Agent may reasonably
request; and

(f)        payment to Agent, for the benefit of Lenders, of all loan fees due in
connection with this Amendment.

Upon fulfillment of the foregoing conditions precedent, this Amendment shall
become effective as of the date hereof.

21.        Representations and Warranties; No Default. Borrower hereby
represents and warrants to the Agent and the Lenders that:

(a)       all of Borrower’s representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the date of Borrower’s execution of this Amendment;

(b)       no Default or Event of Default has occurred and is continuing as of
such date under any Loan Document;

(c)       Borrower and Parent have the power and authority to enter into this
Amendment and to perform all of its obligations hereunder;

(d)       the execution, delivery and performance of this Amendment by Borrower
and Parent have been duly authorized by all necessary corporate, partnership or
other action;

 

 

11



(e)       the execution and delivery of this Amendment and performance thereof
by Borrower and Parent does not and will not violate the Partnership Agreements
or other organizational documents of Borrower or Parent or the Certificate of
Incorporation, By-laws or other organizational documents of CBL Holdings I, Inc.
and does not and will not violate or conflict with any law, order, writ,
injunction, or decree of any court, administrative agency or other governmental
authority applicable to Borrower, Parent, CBL Holdings I, Inc., or their
respective properties; and

(f)        this Amendment, the Guarantor Consent, and all other documents
executed in connection herewith, constitute legal, valid and binding obligations
of the parties thereto, in accordance with the respective terms thereof, subject
to bankruptcy, insolvency and similar laws of general application affecting the
rights and remedies of creditors and, with respect to the availability of the
remedies of specific enforcement, subject to the discretion of the court before
which any proceeding therefor may be brought.

22.        Expenses. Borrower agrees to pay, immediately upon demand by the
Agent, all reasonable costs, expenses, fees and other charges and expenses
actually incurred by the Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, the Borrower Amendment Documents, the
Loan Party Amendment Documents, and the Properties Amendment Documents.

23.        Defaults Hereunder. The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein
shall constitute a Default or Event of Default under the Credit Agreement
(subject to any applicable cure period set forth in the Credit Agreement) and
the Agent and the Lenders shall be entitled to exercise all rights and remedies
they may have under the Credit Agreement, any other documents executed in
connection therewith and applicable law.

24.        References. All references in the Credit Agreement and the Loan
Documents to the Credit Agreement shall hereafter be deemed to be references to
the Credit Agreement as amended hereby and as the same may hereafter be amended
from time to time.

25.        Limitation of Agreement. Except as especially set forth herein, this
Amendment shall not be deemed to waive, amend or modify any term or condition of
the Credit Agreement, each of which is hereby ratified and reaffirmed and which
shall remain in full force and effect, nor to serve as a consent to any matter
prohibited by the terms and conditions thereof.

26.        Counterparts. To facilitate execution, this Amendment may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.

 

 

12



27.        Further Assurances. Borrower agrees to take such further action as
the Agent or the Lenders shall reasonably request in connection herewith to
evidence the amendments herein contained to the Credit Agreement.

28.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

29.        Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without regard to principles
of conflicts of law.

[Signatures Begin on Following Page]

 

 

13



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Unsecured Credit Agreement to be executed by their
authorized officers all as of the day and year first above written.

BORROWER:

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

By: CBL Holdings I, Inc., a Delaware corporation, its sole general partner

By:             /s/ John N. Foy 

Name:       John N. Foy 

Title:         Vice Chairman of the Board and Chief Financial Officer   

PARENT:

CBL & ASSOCIATES PROPERTIES, INC., a Delaware corporation, solely for the
limited purposes set forth in Section 12.19 of the Credit Agreement.

By:             /s/ John N. Foy 

Name:       John N. Foy 

Title:         Vice Chairman of the Board and Chief Financial Officer   

 

 

 

 

 

[Signatures Continued on Following Page]

 

 

14



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

 

By:      /s/ Kerry Richards 

Name:                Kerry Richards 

Title:   Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

2859 Paces Ferry Road, Suite 1200

Atlanta, GA 30339

Attn: Loan Administration Manager

Telecopier: (770) 435-2262

Telephone: (770) 435-3800

[Signatures Continued on Following Page]

 

 

15



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

KEYBANK NATIONAL ASSOCIATION

 

By:      /s/ Michael P. Szuba 

Name:                Michael P. Szuba 

Title:   Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

Keybank REC - Institutional

127 Public Square, 6th Floor

Cleveland, OH 44114-1306

Attn: Mike Szuba

Telecopier: (216) 689-4997

Telephone: (216) 689-5984

[Signatures Continued on Following Page]

 

 

16



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:      /s/ Cynthia A. Bean 

Name:                Cynthia A. Bean 

Title:   Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

301 South College Street

NC - 0172

Charlotte, NC 28288-0172

Attention: Rex Rudy

Telecopier: (704) 383-6505

Telephone: (704) 383-7534

[Signatures Continued on Following Page]

 

 

17



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

U.S. BANK NATIONAL ASSOCIATION

 

By:      /s/ Michael Raarup 

Name:                Michael Raarup 

Title:   Senior Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

800 Nicollet Mall

3rd Floor

Minneapolis, MN 55402

Attn: Michael Raarup

Telecopier: (612) 303-2270

Telephone: (612) 303-3586

[Signatures Continued on Following Page]

 

 

18





[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

LASALLE BANK NATIONAL ASSOCIATION

 

By:      /s/ Diane L. Ball 

Name:                Diane L. Ball 

Title:   Assistant Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

135 South LaSalle Street

Suite 1225

Chicago, Illinois 60603

Attention: Kathryn Schad

Telecopier: (312) 992-1324

Telephone: (312) 992-4908

[Signatures Continued on Following Page]

 

 

19



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

NATIONAL CITY BANK OF KENTUCKY

 

By:      /s/ Eric W. Staton 

Name:                Eric W. Staton 

Title:   Assistant Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

301 E. Main Street

31-3 PLA

Lexington, KY 40507

Attn: Megan Barlow

Telecopier: (859) 281-5467

Telephone: (859) 281-5428

[Signatures Continued on Following Page]

 

 

20



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

SOCIETE GENERALE

 

By:      /s/ Don P. Mason 

Name:                Don P. Mason 

Title:   Managing Director 

Lending Office (all Types of Advances) and

Address for Notices:

Trammell Crow Center

2001 Ross Avenue

Suite 4900

Dallas, TX 75201

Attn: Chuck Butterworth

Telecopier: (214) 979-2740

Telephone: (214) 979-2779

[Signatures Continued on Following Page]

 

 

21





[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

UNION BANK OF CALIFORNIA N.A.

 

By:      /s/ Lawrence Andow 

Name:                Lawrence Andow 

Title:   Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

Lending Office:

350 California Street

Suite 710

San Francisco, CA 94104

Attn: Larry Andow

Telecopier: (415) 433-7438

Telephone: (415) 705-5032

E-mail Address: Lawrence.Andow@uboc.com

Loan Administration:

Commercial Real Estate Loan Administration

18300 Von Karman Avenue, Suite 200

Irvine, CA 92612

Attn: Rosalind Johnson

Telecopier: (949) 553-7123

Telephone: (949) 553-2568

E-mail Address: Rosalind.Johnson@uboc.com

[Signatures Continued on Following Page]

 

 

22



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

PNC BANK, NATIONAL ASSOCIATION

 

By:      /s/ Paul Jamiolkowski 

Name:                Paul Jamiolkowski 

Title:   Senior Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

PNC Real Estate Finance

1600 Market Street, 30th Floor

Philadelphia, PA 19103

 

Attention:

Andrew White

 

Telecopier:

(215) 585-5806

 

Telephone:

(215) 585-6123

[Signatures Continued on Following Page]

 

 

23



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

EUROHYPO AG, NEW YORK BRANCH

 

By:      /s/ Jonathan Hirshey 

Name:                Jonathan Hirshey 

Title:   Director 

By:      /s/ John Hayes 

Name:                John Hayes 

Title:   Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

Head of Portfolio Operations

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

 

Telecopier:

(866) 267-7680

 

Telephone:

(212) 479-5700

with a copy to:

 

Head of Legal Department

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

 

Telecopier:

(866) 267-7680

 

Telephone:

(212) 479-5700

[Signatures Continued on Following Page]

 

 

24



[Signature Page to First Amendment to Amended and Restated Unsecured Credit
Agreement]

BANK OF AMERICA, NATIONAL ASSOCIATION

 

By:      /s/ Diane L. Ball 

Name:                Diane L. Ball  

Title:   Assistant Vice President 

Lending Office (all Types of Advances) and

Address for Notices:

414 Union Street, 5th Floor

Nashville, Tennessee 37219

 

Attention:

John H. Reynolds, Senior Vice President

 

Telecopier:

(615) 749-4716

 

Telephone:

(615) 749-3965

[End of Signatures]

 

 

 

25

 

 